DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 06/29/2022 and the supplemental amendment filed on 08/05/2022.
Claims 1-80, 88, 95 and 100 have been canceled.
Claims 101-103 have been added.
Claims 81-87, 89-94, 96-99 and 101-103 are pending and allowed in this action.

Allowable Subject Matter

Claims 81-87, 89-94, 96-99 and 101-103 are allowed.
The following is an examiner’s statement of reasons for allowance: then prior art of record does not disclose of fairly teach/suggest the particular combined features recited in each of the following claims.
Claim 81.   receiving radio frequency (RF) signals over a period of time; determining, based on the RF signals, a trajectory of a body in the given environment; determining segments of the trajectory corresponding to a zone in the given environment by grouping a plurality of coordinates or location vectors of the trajectory and determining, based on the segments an outer boundary of the zone in the given environment and an inner boundary of the zone in the given environment; determining, based on the RF signals, a pattern of movement of the body in the given environment; and determining, based on the pattern of movement of the body in the given environment, a functional identity of the zone in the given environment.
Claim 93.   one or more mapping devices configured to emit and receive radio frequency signals; determine, based on the received radio frequency signals, a trajectory of a body in the given environment over a period of time; determine segments of the trajectory by grouping a plurality of coordinates or location vectors of the trajectory and determine, based on the segments one or more outer boundaries of the given environment and one or more inner boundaries of the given environment.
Claim 97.   emitting, by at least one mapping device, radio frequency (RF) signals in the given environment; receiving, by the at least one mapping device, reflected RF signals that were reflected from a body in the given environment; receiving, by one or more microphones of the at least one mapping device, sound data; determining a pattern of movement of a body in the given environment; and determining, based on the sound data and the pattern of movement of the body in the given environment, a functional identity of a zone in the given environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        8/5/2022